Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 08/02/2021. Claims 1-2 and 4-20 are pending.
 
The application claims priority to PCT/IB2019/055246 filed on 06/21/2019. Also, foreign priority to PCTCN2018092118 filed on 06/21/2018 and PCTCN2018114931 filed on 11/10/2018.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 08/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 08/02/2021 has been entered. 

	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Examiner’s Note

Claims 1-2, and 4-9 refer to "A method of coding video data”, Claims 10-18 refer to "An apparatus for coding video data”, Claim 19 refers to “A non-transitory computer-readable storage medium”, Claim 20 refers to "A non-transitory computer-readable storage medium”. Claims 10-20 are similarly rejected in light of rejection of claims 1-2, and 4-9, any obvious combination of the rejection of claims 1-2, and 4-9, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. Though the application claims priority to 61/921,091 filed on 12/27/2013, there is no mention of “brightness distortion value”, “chroma distortion value” or “total cost value” in the provisional application. So, the provisional priority for this claims limitations is not valid until proven.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20190364295 A1), hereinafter Li, in view of Seregin (US 20180278951 A1), hereinafter Seregin, further in view of Zhang et al. (US 20190068977 A1), hereinafter Zhang.	
	
	
	Regarding claim 1, Li discloses a method of coding video data, comprising: determining, during a conversion between a luma block of a video and a bitstream of the video, that motion vectors of control points of the luma block based on an affine mode ([0115]); dividing the luma block into a first group of sub-blocks, wherein each sub-block of the first group has a first size ([0083], [0114]); wherein each sub-block of the second group has a second size, and the second size is equal to the first size in a case that a color format applied for the luma block and the chroma block is 4:2:0 or 4:2:2, wherein a number of sub-blocks of the second group is different from a number of sub- blocks of the first group in a case that the color format is 4:2:0 or 4:2:2 ([0114], it is obvious to the ordinary skill in the art, e.g., Wang et al., US 20200275118 A1, Fig. 12-15).  
	Li discloses all the elements of claim 1 but Li does not appear to explicitly disclose in the cited section reconstructing a first group of sub-block of the luma block based on the motion vectors of the control points; and reconstructing a second group of sub-blocks of a chroma block corresponding to the luma block.
	However, Seregin from the same or similar endeavor teaches reconstructing a first group of sub-block of the luma block based on the motion vectors of the control points ([0211]); and reconstructing a second group of sub-blocks of a chroma block corresponding to the luma block ([0046], [0108]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to incorporate the teachings of Seregin to quote (Seregin, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Li in view of Seregin discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section wherein motion information of each of the first group of sub-blocks is derived based on the motion vectors of the control points.
wherein motion information of each of the first group of sub-blocks is derived based on the motion vectors of the control points (Fig. 1-10, specially, Fig. 3, in view of Li and Seregin, it is obvious to the ordinary skill in the art, e.g., Wang et al., US 20200275118 A1, [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Seregin to incorporate the teachings of Zhang to improve compression performance (Zhang, [0006]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Li in view of Seregin further in view of Zhang discloses the method of claim 1, wherein the first size and second size are equal to 4*4 (Li, [0106], Seregin, [0046], [0108], [0211], Zhang, Fig. 1-10).  

	Regarding claim 3, (Cancelled). 

	Regarding claim 4, Li in view of Seregin further in view of Zhang discloses the method of claim 1, wherein a number of the control points is 2 (Li, [0109], Seregin, [0046], [0108], [0211], Zhang, Fig. 1-10).  

	Regarding claim 5, Li in view of Seregin further in view of Zhang discloses the method of claim 1, wherein the control points include a top-left control point and a top-right control point (Li, Fig. 9A-B, Seregin, [0046], [0108], [0211], Zhang, Fig. 1-10).  

	Regarding claim 6, Li in view of Seregin further in view of Zhang discloses the method of claim 1, wherein a number of the control points is 3 (Li, [0108], Seregin, [0046], [0108], [0211], Zhang, Fig. 1-10).  

Regarding claim 7, Li in view of Seregin further in view of Zhang discloses the method of claim 1, wherein the control points include a top- left control point, a top-right control point and a bottom-left corner control point (Li, Fig. 9A-B, Seregin, [0046], [0108], [0211], Zhang, Fig. 1-10).  

	Regarding claim 8, Li in view of Seregin further in view of Zhang discloses the method of claim 1, wherein the conversion includes encoding a current video block of the video into the bitstream, wherein the current video block includes the luma block and the chroma block (Li, [0108], Seregin, [0046], [0108], [0211], Zhang, Fig. 1-10).  

	Regarding claim 9, Li in view of Seregin further in view of Zhang discloses the method of claim 1, wherein the conversion includes decoding a current video block of the video from the bitstream, wherein the current video block includes the luma block and the chroma block (Li, [0108], Seregin, [0046], [0108], [0211], Zhang, Fig. 1-10).

Regarding claim 10-20, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487